 612DECISIONSOF NATIONALLABOR RELATIONS BOARDOak Hill Hospital,Inc.andNationalUnion ofHospital & Nursing Home Employees,AFL-CIO,Retail,Wholesale&Department Store Union,Local1199,West Virginia,Petitioner.Case9-RC-8818July 31, 1972DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn January 4, 1971, the Regional Director forRegion 9 issued a Decision and Direction of Electionin the above matter. On February 17, 1971, anelection by secret ballot was conducted in the unitfound appropriate for collective-bargaining purpos-es.The tally of ballots showed that, of the 89 ballotscast, 44 were cast for and 41 against the Petitioner,and 4 were challenged. The challenged ballots weresufficient in number to affect the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorissued a Supplemental Decision in which he sus-tained the challenge to the ballot of Griffin anddirected a hearing to resolve the issues relating to thechallengedballotsofThompson, Bennett, andWimmer. Pursuant to notice, a hearing on saidchallenges was held on April 28 and 29 and May 20,1971, before Hearing Officer Francis A. Keenan. OnFebruary 4, 1972, the Hearing Officer issued hisreport recommending that the challenges to theballots of Thompson and Bennett be overruled andthat the challenge to the ballot of Wimmer besustained on grounds that he was a managerialrepresentative.Thereafter, both the Petitioner andthe Employer filed timely exceptions to the HearingOfficer'sReport and the Employer filed a brief insupport of its exceptions.On March 9, 1972, the Regional Director issued hisSecond Supplemental Decision and Certification ofRepresentative, adopting the Hearing Officer's find-ings, conclusions, and recommendations.Thereafter, in accordance with Section 102.67 oftheNationalLabor Relations Board Rules andRegulations, the Employer filed a timely request forreview of the Regional Director's Second Supple-mentalDecision, contending that sustaining thechallenge to Wimmer's ballot was erroneous.The Board by telegraphic order dated April 19,1972, directed the Regional Director to open andcount the ballots of Thompson and Bennett and toissue a revised tally of ballots pending consideration'In view of our finding with respect to the challenged ballot in dispute,we find it unnecessary to rule on other issues raised in the request forof the Employer's request for review. On April 21,1972, the Regional Director opened and counted thetwo ballots as to which no request for review wasfiledand issued a revised tally of ballots whichreflected 44 ballots cast for the Petitioner, 43 against,and 1 unresolved challenged ballot. On April 24,1972, the Board by telegraphic order granted theEmployer's request for review. The Petitioner there-after filed a brief upon review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Having duly considered the entire record in thisproceeding, including the transcript, the request forreview, and brief, the Board has considered the entirerecord with respect to the eligibility of Wimmer 1 andmakes the following findings.Wimmer was hired October 1, 1970, and, becauseof his prior work experience, he was to be givenconsideration as a potential successor to the dietarydepartment supervisor,Mrs.Burdette,who wasapproaching retirement. This fact was made knowntoWimmer as well as to the employees in thedepartment. However, within the month the Employ-er decided that he was too aggressive and would notwork out as a successor to the dietary departmentsupervisor. This change was never communicated tothe other employees. Nevertheless, as the Employerconsidered him to be a good worker, he was retainedto perform general kitchen work. The record clearlyshows that he was not given authority to hire,discharge, or discipline or to recommend such action.There are 15 full-time and part-time employeeswho work in the kitchen which operates 7 days aweek on a 2-shift basis. The normal staffing consistsof four employees on the morning shift and five onthe evening shift with supervisor Burdette working asplit shift. The record also indicates that most of theemployees have been working at their job for severalyears and are familiar with the work and what isrequired of them. All, including Wimmer, are paidonly the legal minimum wage rate. Unlike the otheremployees,Wimmer was not given a specific assign-ment but rather was to help out wherever needed.Thus, his varied duties included cleaning the diningroom and kitchen, peeling vegetables, preparingfood, cooking, washing pots and pans, baggingsilverware,working in the stockroom, checking andinitialing for receipt of groceries delivered from thestore, accompanying the supervisor to the groceryreview.198 NLRB No. 89 OAK HILL HOSPITAL, INC.613store, and helping in the purchase of groceries. Healso, on occasion, made entries in the "menu book," 2a function which is normally performed by thesupervisor;however, the record shows that otherdietary department employees have on occasion alsomade such entries.On the basis of testimony credited by the HearingOfficer, he found (1) that Burdette told the kitchenemployees that Wimmer was their "boss" and theyhave "to abide by what he had to say" and that whenBurdette was off, Wimmer would be in charge andthe employees should discuss matters with him; (2)thatWimmer called the kitchen employees togetherand told them that he was going to make some ruleswhich he wanted them to obey; (3) that Wimmerthreatened to send employee Brooks to Mr. Fitzger-ald, the hospital administrator, if she did not do as herequested;and (4) that in a conversation withFitzgerald regarding certain instructions by Wimmer,the kitchen employees, who knew that the Employerhad listed Wimmer to be an eligible employee, askedFitzgerald how Wimmer "stood in the kitchen" andwere told that the latter was no longer Burdette'sassistant and/or a supervisor "until after the elec-tion."On the basis of the foregoing, the Hearing Officersummarily concluded that "the dietary departmentemployees with just cause regarded Wimmer as a`boss' or managerial employee" and thus, even if it isassumed that he is not a statutory supervisor, he was"at least a managerial representative and thereforeoutside the appropriate unit." We disagree.In our opinion, the Hearing Officer and theRegionalDirector failed to give due weight tocountervailing testimony of various credited witness-es, not set forth in the Hearing Officer's report, whotestified that (1) the employees looked upon Wimmermerely as an "enthusiastic new employee" who wastrying to show off but did not "change a thing"; (2)the employees knew their jobs and disregarded hisdirection; (3)Wimmer in fact did not establish anyrules; (4) with respect to the occasion when Wimmerthreatened to report an employee to Fitzgerald, theemployee just walked off which ended the incident;(5)with respect to the employees' discussion withFitzgerald regardingWimmer's status, Fitzgeraldsaid that this discussion was unnecessary as at theconference at Fayetteville it was stated that "he wasno more than we were in the kitchen, he was just anemployee like we were" and also said that Wimmerwas still on probation; and (6) when Burdette was inthe hospital, employee Scarbro was in charge of thekitchen.Also relevant to the issue is the fact that Wimmerdid not have the power to hire, discharge, ordiscipline any employees or to effectively recom-mend such action; that any instruction which he mayhave attempted to give was of a routine nature; andthat he, like the other employees, was paid the legalminimum wage rate and worked in the kitchenperforming in part such rank-and-file tasks as peelingpotatoes and scrubbing pots and pans.On the basis of the record as a whole, we find thatWimmer was not a supervisor within the meaning ofthe Act and that, contrary to the Hearing Officer andthe Regional Director, he was not a representative ofmanagement. Accordingly, we find Wimmer to be aneligible voter and hereby overrule the challenge to hisballot.ORDERIt is hereby ordered that the case be, and it herebyis,remanded to the Regional Director who shallopen and count the ballot cast by Wimmer, prepareand serve on the parties a revised tally of ballots, andissue the appropriate certification.2The "menu book" is maintainedin thekitchen to show the cooks whatmeals are to be prepared